Title: To James Madison from William Clark, ca. 2 August 1803 (Abstract)
From: Clark, William
To: Madison, James


Ca. 2 August 1803. “Permit me to ask your attention to the inclosed copy of a testimonial from a few of my friends, the original whereof I had the honor to present to you in the Autumn of 1801. and which I presume is still in the Office of the Department of State.… The renewal of War between France and Great Britain, and the blockade of the Dutch and possibly of the Imperial Ports which may be consequent on it, has induced some of the most respectable mercantile characters here to think that the appointment of an American Consul at Embden, would be beneficial to the Commerce and to the Seamen of the United States, as should the event before referred to, that of the Dutch & Hanse Towns being blockaded, take place, Embden cannot but become the principal Port of the American trade in the North of Europe, and the Emporium for the supply of Holland Prussia & the German Empire.… From my own wishes, from the suggestion of the merchants of this Place [Boston], and from the attention with which you had the goodness To receive my former conditional application for the Consulate at Amsterdam, I now take the liberty to request that at Embden if it be deemed expedient to establish a Consulate in that City.… Should I be honored by this appointment … my best efforts shall ever be directed to sustain the dignity of the Government and to promote the best interests of the Citizens of the United States.”

 

   
   RC and enclosure (DNA: RG 59, LAR, 1801–9, filed under “Clark”). RC 2 pp.; undated; docketed by Jefferson. Date assigned on the basis of a mention of the letter in Jefferson to JM, 16 Aug. 1803. For enclosure, see n. 1.



   
   The enclosure (1 p.) is an attestation recommending Clark to be consul at Amsterdam (see Thomas Amory and others to JM, 5 Sept. 1801 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:87 and n.]).


